        Case: 1:19-cv-02970-DAP Doc #: 11 Filed: 03/19/20 1 of 1. PageID #: 54



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



JANEEN NEWLAND,                                     Case No: 1:19-cv-02970

               Plaintiff,
                                                           ORDER DISMISSAL
v.

PNC FINANCIAL SERVICES GROUP, INC.,

               Defendants.



                                     ORDER OF DISMISSAL

        Plaintiff, Janeen Newland (“Plaintiff”), and Defendant, PNC Financial Services Group,

Inc., (“Defendant”), having filed a Joint Notice of Settlement and the Court being otherwise

sufficiently advised,

        IT IS HEREBY ORDERED that Plaintiff’s claim against Defendant are DISMISSED

with prejudice. Each party shall bear their own costs and attorney’s fees.


        SO ORDERED.



Date:    3/19/2020                                     s/Dan Aaron Polster
                                                      Dan Aaron Polster
                                                      United States District Judge




                                                2
